Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system and device for estimating object likelihood indicating a degree of accuracy of a single object in a candidate region that is a candidate of a region including images of objects in an inputted depth image. The closest prior art, Lee (USPAP       2003/0076,317), shows a similar system, in which, detect, an edge detector, an edge of the depth image (Please note, Abstract of the invention. As indicated an apparatus and a method for detecting an edge of a three-dimensional image. A scan-line approximation unit creates an approximated quadratic curve with regard to each scan-line corresponding to each surface of the three-dimensional image by scanning the three-dimensional image in several directions of a row, a column and both diagonal lines). However, Lee fails to address: “for determine, by the edge density/uniformity determiner, one or more of: an edge density on a periphery of the candidate region, an edge density inside the candidate region, and edge uniformity on the periphery of the candidate region based on the edge detected by the edge detector; and determine, the object likelihood determiner, the object likelihood of the candidate region based on the edge density on the periphery of the candidate region, the edge density inside the candidate region, and the edge uniformity on the periphery of the candidate region”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, April 23, 2022